Judgment, Supreme Court, Bronx County (Frank Diaz, J.), entered July 31, 1995, which, after a jury trial, awarded plaintiff the principal sum of $526,554, unanimously modified, on the facts, and the matter remanded for a new trial on the issue of damages relating to future pain and suffering only, and otherwise affirmed, without costs, unless within 30 days after the date of this order plaintiff shall stipulate to entry of an amended judgment reducing the award for future pain and suffering by the principal sum of $100,000, in which event the judgment as amended is affirmed, without costs.
The award for future pain and suffering deviates materially *182for what is reasonable compensable under the circumstances and we modify accordingly. Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.